



COURT OF APPEAL FOR ONTARIO

CITATION:
Capano
    (Re), 2012 ONCA 103

DATE: 20120214

DOCKET: C52808

Doherty, Laskin JJ.A. and Brown R.S.J. (
ad hoc
)

IN THE MATTER OF Rocco Capano, an appeal under
    Part XX.1 of the
Code

Rocco Capano, appearing in person

Paul Burstein, as
amicus curiae

Andreea Baiasu, appearing for the Crown

Jean Buie, appearing for the Centre for Addiction and
    Mental Health

Heard:  February 13, 2012

On appeal against the disposition of the Ontario Review
    Board dated, September 15, 2010.

APPEAL BOOK ENDORSEMENT

[1]

This appeal is moot.  Dismissed accordingly.


